Citation Nr: 1826927	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 30, 2014 for the award of dependency benefits for the Veteran's spouse, biological child, and two stepchildren.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case currently resides with the RO in Muskogee, Oklahoma


FINDING OF FACT

VA received notification on January 30, 2014, of the Veteran's November 2010 marriage to his current spouse, M.C., and the dependency status of his biological child, E.C., and two stepchildren, L.W. and N.W.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 2014, for the award of dependency benefits for the Veteran's spouse, M.C., biological child, E.C., and two stepchildren, L.W. and N.W., have not been met.  38 U.S.C. §§ 1115, 5110 (2012); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110(f); 38 C.F.R. § 3.401(b)(3). 

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for a dependent child is the date of the child's birth/adoption, if evidence of the event is received within one year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for a dependent child can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

An additional amount of compensation may be payable for a dependent child when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C. § 1115(1)(A); 38 C.F.R. § 3.4(b)(2).

Analysis

In this case, the Veteran contends that his spouse, biological child, and two stepchildren should have been added as dependents earlier than January 30, 2014.  Specifically, he asserts that the effective date should be in November 2010, the date of his marriage, or in April 2011, the date of the rating decision in which he was awarded compensation for service-connected disabilities. 

In August 2010, as part of his pre-discharge compensation claim, the Veteran completed VA Form 21-686c, Declaration of Status of Dependents, which indicated that the Veteran was divorced from his former spouse, R.B., and that he had three children, J.C., K.C, and L.C.  The form also indicated that child L.C. was currently residing with the Veteran's former spouse, R.B.

In April 2011, the Veteran was notified of his entitlement to service-connected compensation, and that the payment included an additional amount for his children.  The Veteran was informed that he was being paid as a Veteran with three dependents.  The Veteran was instructed to "Let us know right way if there is any change in the status of your dependents."  See April 2011 Notification of Award Letter.

On January 30, 2014, the Veteran submitted an updated VA Form 21-686c, Declaration of Status of Dependents.  The Veteran added, as dependents, his current spouse, M.C., his biological child, E.C, and his two stepchildren L.W. and N.W.  The form indicated that E.C. was born in February 2012, L.W. was born in May 2001, and N.W. was born in in May 1996.

Also on January 30, 2014, the Veteran was informed by VA that his monthly award payment would change effective February 1, 2014 to account for the dependency status of his current spouse, biological child, and two stepchildren.

In his March 2014 Notice of Disagreement, the Veteran argues that he is entitled to an earlier effective date for dependency benefits for his spouse and stepchildren.  The Veteran contends that he married his current spouse in November 2010 and informed personnel at Tinker Air Force Base, Oklahoma, and his local VA representative, of this change in December 2010.  The Veteran believes that the local VA office must have misplaced or lost the paperwork, as he was requested to re-send other medical information in either late 2010 or early 2011.  The Veteran indicates that he is unable to locate his own copy of this paperwork, as he has moved since then.  The Veteran contends that the correct effective date should be either November 2010, the date of the marriage, or April 2011, the date of the rating decision of the award of service connection, rather than January 30, 2014.  The Veteran did acknowledge that he did not notify VA of the birth of his son, E.C., due to excitement associated with the birth of his child and preparation for moving to a new home.

While the Board is sympathetic to the Veteran's claim, unfortunately the Board must deny the claim.  VA regulations state that the effective date of additional compensation based on dependency status will be the date of marriage, birth or adoption, if evidence of the event is received within one year; otherwise, it will be date of notice of the event or of the dependent's existence.  See 38 C.F.R. § 3.401.  In this case, there is no documentation in the claims file that the Veteran notified VA of the additional dependencies prior to January 2014.  Although the Veteran and his spouse were indeed legally married prior to that date, the regulations concerning effective dates hinge upon the date of notification, unless the claim was received within one year of the marriage, birth, or adoption.  In other words, there is a one-year grace period to notify VA of the change.  After that period, the effective date is the date of notification. 

The Board notes that the April 2011 notice informed the Veteran that his monthly award included extra payment for three dependents.  The record does not show that, and the Veteran does not contend that, the Veteran responded to this letter to correct the status of his dependents any time prior to January 2014.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Board lacks the legal authority to award an earlier effective date for the payment of the Veteran's compensation benefits at the higher rate, or otherwise waive the legal requirement that he notify VA in a timely fashion of any dependency changes.  The Board is sympathetic to the Veteran's claim that he sent notification to VA at the time of his 2010 marriage; however, the Board is bound by the laws and regulations that apply to veterans' claims and cannot grant benefits based on equity, no matter how compelling.  38 U.S.C. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  The claim for an effective date earlier than January 30 2014, for the award of dependency benefits for the Veteran's current spouse, biological child, and two stepchildren must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than January 30, 2014, for the award of dependency benefits for the Veteran's current spouse, M.C., biological child, E.C., and two stepchildren, L.W. and N.W., is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


